MEMORANDUM **
Ronald Francisco Palma Aguilar, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming, without opinion, an immigration judge’s (“IJ”) decision denying his application for asylum. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. Reviewing for substantial evidence, Rodriguez-Rivera v. INS, 848 F.2d 998, 1001 (9th Cir.1988) (per curiam), we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review Pal-ma Aguilar’s contention that he is entitled to humanitarian asylum because he failed to raise that issue before the BIA and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
We reject Palma Aguilar’s contention that the IJ failed to make a past *528persecution finding. Because Palma Aguilar did not raise facts to support a claim of past persecution before the IJ, the IJ was not required to address this issue.
Substantial evidence supports the IJ’s determination that Palma Aguilar did not establish an objectively reasonable fear of future persecution because, as the IJ noted, he failed to demonstrate that Guatemalan guerrillas continue to have the ability and motivation to persecute him. See Rodriguez-Rivera, 848 F.2d at 1006 (threats from guerrillas may suffice to create a well-founded fear of persecution only if the record demonstrates that the guerrillas have the will or ability to carry out the threats).
Palma Aguilar’s remaining contentions are without merit.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.